Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is effective February 1, 2007 (the
“Effective Date”) by and between Live Nation Worldwide, Inc., a Delaware
corporation (“Live Nation”), and Nathan Hubbard (the “Employee”). Live Nation
and the Employee are jointly referred to herein as the “Parties.”

WHEREAS, Live Nation and the Employee desire to enter into an employment
relationship under the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1. TERM OF EMPLOYMENT

The Employee’s term of employment starts on the Effective Date and ends on the
close of business on December 31, 2009 unless terminated earlier pursuant to the
terms set forth in Section 7 below (“Initial Term”). This Agreement shall be
automatically renewed for additional one year terms (each an “Extension Term”)
upon the expiration of the Initial Term and each Extension Term, unless either
party gives the other party a written notice of termination not less than thirty
(30) days prior to the date of expiration of the Initial Term or any Extension
Term. The Initial Term and any Extension Term are referred to herein
collectively as the “Term”.

 

2. TITLE AND DUTIES; EXCLUSIVE SERVICES

(a) Title and Duties. The Employee’s title is President, Live Nation Ticketing.
The Employee will perform job duties that are usual and customary for these
positions, and will perform additional reasonable services and duties that Live
Nation may from time to time designate that are consistent with the usual and
customary duties of these positions (“Services”). The Employee will report to
Live Nation’s Chief Executive Officer, currently Michael Rapino. The Employee
will abide by the rules, regulations, and practices as adopted or modified from
time to time in Live Nation’s sole discretion of which the Employee is notified
and which are applicable to similarly-situated executives, including but not
limited to those set forth in the Live Nation Employee Handbook. The Employee
will devote Employee’s full working time and efforts to the business and affairs
of Live Nation; provided, however, that the foregoing shall not prevent the
Employee from serving on the board of directors of any company that is not in
competition with Live Nation, including, without limitation, Top Spin; provided,
further, that the Employee first obtains the written consent of Live Nation’s
General Counsel to serve in such capacity. In addition, the Employee shall be
entitled to engage in activities related to music composition consistent with
past practices and the Company shall not have any ownership interest in any such
work product.

(b) Exclusive Services. During employment with Live Nation, the Employee shall
not be employed elsewhere absent written consent by Live Nation, nor shall the
Employee engage in any activity that is competitive with Live Nation and, except
as set forth in the preceding Section 2(a), shall not render any services to any
other person or business or acquire any interest of any type in any other
business which is in competition with Live Nation;

 

1



--------------------------------------------------------------------------------

provided, however, that the foregoing shall not be deemed to prohibit the
Employee from acquiring, solely as an investment, (i) up to 5% of any securities
of a partnership, trust, corporation or other entity so long as the Employee
remains a passive investor in such entity and such entity is not, directly or
indirectly, in competition with Live Nation or (ii) up to 5% of the outstanding
equity interests of any publicly-held company.

 

3. COMPENSATION AND BENEFITS

(a) Base Salary. Live Nation will pay the Employee an annual gross base salary
of $400,000 ($33,333.34 per month), less payroll deductions. The Employee will
be eligible for annual raises commensurate with Live Nation policy, but in no
event less than 5% each year. All payments of base salary will be made in
installments according to Live Nation’s regular payroll practice, prorated
monthly or weekly where appropriate, and subject to any increases that are
determined to be appropriate by Live Nation.

(b) Bonus. Beginning in calendar year 2007 and in each subsequent calendar year
of this Agreement, the Employee will be eligible for an annual performance bonus
which will not be less than $200,000 (the “Bonus”) to be paid in a combination
of cash, stock options and/or restricted stock, on terms and conditions to be
set and determined in writing by Live Nation’s Chief Executive Officer for each
calendar year. Subject to Section 8 below, the Employee must be employed by Live
Nation through the date on which annual performance bonuses are paid in order to
be eligible to receive the Bonus in any particular calendar year of this
Agreement; provided, however, that any Bonus will be pro-rated for the calendar
year in which the Term expires.

(c) Employment Benefit Plans. The Employee will be entitled to participate in
all pension, profit sharing and other retirement plans, all incentive
compensation plans, all group health, hospitalization and disability or other
insurance plans, paid vacation, sick leave and other employee welfare benefit
plans in which other similarly-situated employees of Live Nation may participate
as stated in the Live Nation Employee Handbook and in accordance with the
benefit plans established by Live Nation, and as may be amended from time to
time in Live Nation’s sole discretion. Live Nation will treat, and cause all its
employee benefit plans and programs to treat, the service of the Employee with
Musictoday prior to the effective date of this Agreement as service rendered to
Live Nation for purposes of eligibility to participate, vesting and benefits
accrued in Live Nation’s benefit plans, including, without limitation, minimum
waiting periods for participation.

(d) Vacation. The Employee shall be entitled to 4 weeks paid vacation annually,
subject to the applicable policies, restrictions and conditions set forth in the
Live Nation Employee Handbook, as may be amended from time to time.

(e) Expenses. Live Nation will pay or reimburse the Employee for all normal and
reasonable travel (including first class air travel expenses for flights over
two hours) and entertainment expenses incurred by the Employee in connection
with the Employee’s responsibilities to Live Nation upon submission of proper
vouchers in accordance with Live Nation’s expense reimbursement policy. Live
Nation will provide the Employee with access to a credit card, subject to the
approval of the credit card company and based on the Employee’s credit history,
and which should only be used for business purposes. Payment for items purchased
with the credit card is the responsibility of the Employee, and Live Nation will

 

2



--------------------------------------------------------------------------------

reimburse the Employee for those expenses as set forth in this Section 3(e).
Live Nation will pay for or reimburse the Employee for all reasonable expenses
relating to the Employee’s relocation of the Employee’s primary residence from
Virginia to California.

(f) Stock Options. In May 2007, the Compensation Committee of the Board of
Directors of Live Nation, Inc. (the “Committee”) granted to the Employee stock
options to purchase 25,000 shares of Live Nation, Inc. common stock. Live Nation
will, within ninety days of the full execution of this Agreement, recommend to
the Committee that the Employee be granted additional stock options to purchase
20,000 shares of Live Nation. Inc.’s common stock and such stock option grant
shall be made in the sole and absolute discretion of the Committee; provided,
that in the event such grant is not approved by the Committee, notwithstanding
Section 7(d) below, the Employee shall have the right at any time within 10 days
of such non-approval to terminate this Agreement immediately upon written notice
to Live Nation. Any future stock option grant shall be made in the sole and
absolute discretion of the Committee and under the terms and conditions set
forth in the applicable equity incentive plan and stock option agreement under
which they are issued and shall have a strike price equal to the closing price
of Live Nation, Inc.’s common stock listed on the New York Stock Exchange on the
date of the grant.

(g) Restricted Stock. Live Nation will, within ninety days of the full execution
of this Agreement, recommend to the Committee that the Employee be granted
10,000 shares of Live Nation. Inc.’s restricted stock and any such restricted
stock grant shall be made in the sole and absolute discretion of the Committee;
provided, that in the event such grant is not approved by the Committee,
notwithstanding Section 7(d) below, the Employee shall have the right at any
time within 10 days of such non-approval to terminate this Agreement immediately
upon written notice to Live Nation. Any restricted stock grant shall be made
under the terms and conditions set forth in the applicable equity incentive plan
and restricted stock agreement under which they are issued. Live Nation’s
obligations under this Agreement to the Employee concerning equity incentives
are conditioned upon and subject to Live Nation’s decision, in its sole and
absolute discretion, to (i) alter, suspend or discontinue its equity incentive
program(s) or (ii) replace such program(s) with an alternative form or method of
compensation.

 

4. NONDISCLOSURE OF CONFIDENTIAL INFORMATION

During the course of the Employee’s employment with Live Nation, Live Nation
will provide the Employee with access to certain confidential information, trade
secrets and other matters which are of a confidential or proprietary nature,
including, without limitation, Live Nation’s customer lists, pricing
information, production and cost data, compensation and fee information,
strategic business plans, budgets, financial statements, employment pay
information and data, and other information Live Nation treats as confidential
or proprietary (collectively, the “Confidential Information”). Live Nation
provides on an ongoing basis such Confidential Information as Live Nation deems
necessary or desirable to aid the Employee in the performance of the Employee’s
duties. The Employee understands and acknowledges that such Confidential
Information is confidential and proprietary, and agrees not to disclose such
Confidential Information to anyone outside Live Nation (other than the
Employee’s legal counsel) except to the extent that: (i) the Employee deems such
disclosure or use reasonably necessary or appropriate in connection with
performing the Employee’s duties on behalf of Live Nation; (ii) the Employee is
required by order of a court of competent jurisdiction (by subpoena or similar
process) to disclose or discuss any Confidential Information, provided that in
such case, the Employee shall promptly inform Live Nation of such event, shall
cooperate with Live Nation in

 

3



--------------------------------------------------------------------------------

attempting to obtain a protective order or to otherwise restrict such disclosure
and shall only disclose Confidential Information to the minimum extent necessary
to comply with any such court order; or (iii) such Confidential Information
becomes generally known to and available for use in the industries in which Live
Nation does business, other than as a result of any action or inaction by the
Employee. The Employee further agrees that the Employee will not, during
employment and/or at any time thereafter, use such Confidential Information for
any purpose, including but not limited to competing, directly or indirectly,
with Live Nation. The Employee agrees that any confidential or proprietary
information and materials the Employee receives from third parties relating to
the Employee’s employment with Live Nation shall be deemed “Confidential
Information” for all purposes of this Agreement and will be subject to all
limitations on use and disclosure set forth in this Agreement, and the Employee
shall not use or disclose any such information and materials in any manner
inconsistent with any of Live Nation’s obligations towards such third party.

At such time as the Employee shall cease to be employed by Live Nation, the
Employee will immediately turn over to Live Nation all Confidential Information,
including papers, documents, writings, electronically stored information, other
property and all copies of them, provided to or created by the Employee’s during
the course of the Employee’s employment with Live Nation. The Employee also
agrees that during the Employee’s employment with Live Nation and following the
severance of the Employee’s employment for any reason, the Employee will not use
Confidential Information, directly or indirectly, either for the Employee or for
any other business, operation, corporation, partnership, association, agency or
other person or entity, to call upon, compete for, solicit, divert or take away,
or attempt to divert or take away, current or prospective customers of Live
Nation (including, without limitation, any customer with whom Live Nation:
(i) has an existing agreement or business relationship; (ii) has had an
agreement or business relationship within the six-month period preceding the
Employee’s last day of employment with Live Nation; or (iii) has included as a
prospect in its applicable pipeline).

 

5. NON-HIRE OF LIVE NATION EMPLOYEES

To further preserve the rights of Live Nation pursuant to the nondisclosure
covenant discussed above, and for the consideration promised by Live Nation
under this Agreement, during the term of the Employee’s employment with Live
Nation and for a period of twelve months following the severance of the
Employee’s employment with Live Nation for any reason (“Non-Hire Period”), the
Employee will not, directly or indirectly: (i) hire any then-current employee of
Live Nation who works for Live Nation or any former Live Nation employee within
six months of the severance of that individual’s employment with Live Nation
(“Then-Current Employee”); (ii) solicit or encourage any Then-Current Employee
to terminate their employment with Live Nation; or (iii) solicit or encourage
any Then-Current Employee to accept employment with any business, operation,
corporation, partnership, association, agency or other person or entity with
which the Employee may be associated; provided that upon termination of his
employment the Employee’s then-current administrative assistant will be exempt
from the foregoing prohibitions. If, during the Non-Hire Period, the Employee
learns that any Then-Current Employee has accepted employment with any business,
operation, corporation, partnership, association, agency or other person or
entity with which the Employee may be associated (other than Live Nation), the
Employee will immediately send notice to Live Nation identifying the employee
and certifying that the Employee did not breach any provision of this non-hire
covenant.

 

4



--------------------------------------------------------------------------------

6. NONCOMPETITION

To further preserve the rights of Live Nation pursuant to the nondisclosure
covenant discussed above, and for the consideration promised by Live Nation
under this Agreement, during the Employee’s employment with Live Nation, the
Employee will not, directly or indirectly, as an owner, director, principal,
agent, officer, employee, partner, consultant, servant or otherwise, carry on,
operate, manage, control or become involved in any manner with any business,
operation, corporation, partnership, association, agency or other person or
entity which is in the same business as Live Nation in any location in the
United States in which Live Nation operates or has plans or has projected to
operate during the Employee’s employment with Live Nation, including any area
within a 50-mile radius of any such location. The foregoing shall not prohibit
the Employee from owning up to 5% of the outstanding stock of any publicly-held
company. Notwithstanding the foregoing, after the Employee’s employment with
Live Nation has terminated, the Employee shall be permitted to engage in such
activities that would otherwise be prohibited by this covenant.

To further preserve the rights of Live Nation pursuant to the nondisclosure
covenant discussed above, and for the consideration promised by Live Nation
under this Agreement, during the term of the Employee’s employment with Live
Nation, the Employee will not, directly or indirectly, either for the Employee
or for any other business, operation, corporation, partnership, association,
agency or other person or entity, call upon, compete for, solicit, divert or
take away, or attempt to divert or take away, current or prospective customers
of Live Nation (including, without limitation, any customer with whom Live
Nation: (i) has an existing agreement or business relationship; or (ii) has had
an agreement or business relationship within the six-month period preceding the
Employee’s last day of employment with Live Nation).

Live Nation and the Employee agree that the restrictions contained in this
noncompetition covenant are reasonable in scope and duration and are necessary
to protect Live Nation’s business interests and Confidential Information. If any
provision of this noncompetition covenant as applied to any party or to any
circumstance is adjudged by a court or arbitrator to be invalid or
unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the scope, duration or
geographic area covered thereby, the Parties agree that the court or arbitrator
making such determination shall have the power to reduce the scope and/or
duration and/or geographic area of such provision, and/or to delete specific
words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. The Parties agree and acknowledge that the
breach of this noncompetition covenant will cause irreparable damage to Live
Nation, and upon breach of any provision of this noncompetition covenant, Live
Nation shall be entitled to injunctive relief, specific performance or other
equitable relief; provided, however, that this shall in no way limit any other
remedies which Live Nation may have (including, without limitation, the right to
seek monetary damages).

Should the Employee violate the provisions of this noncompetition covenant, then
in addition to all other rights and remedies available to Live Nation at law or
in equity, the duration of this covenant shall automatically be extended for the
period of time from which the Employee began such violation until the Employee
permanently ceases such violation.

 

5



--------------------------------------------------------------------------------

7. TERMINATION

The Employee’s employment with Live Nation may be terminated under the following
circumstances:

(a) Death. The Employee’s employment with Live Nation shall terminate upon the
Employee’s death.

(b) Disability. Live Nation may terminate the Employee’s employment with Live
Nation if, as a result of the Employee’s incapacity due to physical or mental
illness, the Employee is unable to perform the Services under this Agreement on
a full-time basis for more than 90 days in any 12-month period.

(c) Termination by Live Nation. Live Nation may terminate the Employee’s
employment with Live Nation for any reason at any time, with or without notice.
Live Nation may also terminate the Employee’s employment for “Cause.” A
termination for Cause must be for one or more of the following reasons:
(i) conduct by the Employee constituting a material act of willful misconduct in
connection with the performance of the Employee’s duties, including, without
limitation, violation of Live Nation’s policy on sexual harassment,
misappropriation of funds or property of Live Nation other than the occasional,
customary and de minimis use of Live Nation property for personal purposes, or
other willful misconduct as determined in the sole discretion of Live Nation;
(ii) continued, willful and deliberate non-performance by the Employee of the
Employee’s material duties hereunder (other than by reason of the Employee’s
physical or mental illness, incapacity or disability) where such non-performance
has continued for more than 10 days following written notice of such
non-performance; (iii) the Employee’s refusal or failure to follow lawful
directives where such refusal or failure has continued for more than 30 days
following written notice of such refusal or failure; (iv) a criminal or civil
conviction of the Employee, a plea of nolo contendere by the Employee or other
conduct by the Employee that, as determined in the reasonable discretion of Live
Nation, has resulted in, or would result in if the Employee were retained in the
Employee’s position with Live Nation, material injury to the reputation of Live
Nation, including, without limitation, conviction of fraud, theft, embezzlement
or a crime involving moral turpitude; (v) a breach by the Employee of any of the
material provisions of this Agreement; or (vi) a violation by the Employee of
Live Nation’s material employment policies, including but not limited to those
set forth in the Live Nation Employee Handbook.

(d) Other Termination by Employee. The Employee may provide notice at any time
of the Employee’s intent to terminate the Employee’s employment with Live Nation
for any reason at any time; provided, however, that the Employee must provide
Live Nation with 3 months prior written notice of the Employee’s intent to
terminate the employment relationship in the event the Employee intends to seek
employment with a competitor of Live Nation. If the Employee terminates under
this Section 7(d), Live Nation may determine an earlier date on which Employee’s
employment will end. Live Nation shall not be required to continue employment
during the notice period.

 

8. COMPENSATION UPON TERMINATION

 

6



--------------------------------------------------------------------------------

(a) Death. If the Employee’s employment with Live Nation terminates by reason of
the Employee’s death, Live Nation will pay in a lump sum amount, to such person
as the Employee shall designate in a notice filed with Live Nation or, if no
such person is designated, to the Employee’s estate, the Employee’s accrued and
unpaid base salary and prorated bonus, if any, and any payments to which the
Employee’s spouse, beneficiaries or estate may be entitled under any applicable
employee benefit plan (according to the terms of such plans and policies) or
under this Agreement (if any).

(b) Disability. If the Employee’s employment with Live Nation terminates by
reason of the Employee’s disability, Live Nation shall pay to the Employee, in a
lump sum amount, the Employee’s accrued and unpaid base salary and prorated
bonus, if any, and any payments to which the Employee may be entitled under any
applicable employee benefit plan (according to the terms of such plans and
policies) or under this Agreement (if any).

(c) Termination by Live Nation for Cause. If the Employee’s employment with Live
Nation is terminated by Live Nation for Cause, Live Nation will pay to the
Employee, in a lump sum amount, the Employee’s accrued and unpaid base salary
and any payments to which the Employee may be entitled under any applicable
employee benefit plan (according to the terms of such plans and policies) or
under this Agreement (if any).

(d) Termination by Live Nation Without Cause. If the Employee’s employment with
Live Nation is terminated by Live Nation without Cause during the Term, Live
Nation will pay to the Employee, in a lump sum amount, the Employee’s accrued
and unpaid base salary, prorated bonus, if any, unreimbursed expenses and any
payments to which the Employee may be entitled under any applicable employee
benefit plan (according to the terms of such plans and policies) or under this
Agreement (if any). In addition, if the Employee signs an agreement, in a form
and manner satisfactory to Live Nation, containing a general release of claims
reasonably satisfactory to Live Nation, Live Nation will, within 90 days, pay to
the Employee a gross lump sum equal to the Employee’s monthly base salary for a
period equal to the greater of (i) the remainder of the Term or (ii) twelve
months.

(e) Termination by Employee or Live Nation Based on Notice and Expiration of the
Term. If the Employee’s employment with Live Nation is terminated by the
Employee or Live Nation based on notice and expiration of the Term as set forth
in Section 1, Live Nation shall pay to the Employee, in a lump sum amount, the
Employee’s accrued and unpaid base salary and prorated bonus, if any, and any
payments to which the Employee may be entitled under any applicable employee
benefit plan (according to the terms of such plans and policies).

(f) Effect of Compliance with Compensation upon Termination Provisions. Upon
complying with Sections 8(a) through 8(e) above, as applicable, Live Nation will
have no further obligations to the Employee under this Agreement except as
otherwise expressly provided under this Agreement, provided that such compliance
will not adversely affect or alter the Employee’s rights under any employee
benefit plan of Live Nation in which the Employee has a vested interest, unless
otherwise provided in such employee benefit plan or any agreement or other
instrument attendant thereto.

(g) Delayed Payments. In the event that Section 409A (“409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”), applies to any compensation with
respect to the Employee’s termination, payment of that compensation shall be
delayed if the Employee is a

 

7



--------------------------------------------------------------------------------

“specified employee,” as defined in 409A(a)(2)(B)(i), and such delayed payment
is required by 409A. Such delay shall last six months from the date of the
Employee’s termination. On the day following the end of such six-month period,
Live Nation shall make a catch-up payment to the Employee equal to the total
amount of such payments that would have been made during the six-month period
but for this Section 8(g).

 

9. PARTIES BENEFITED; ASSIGNMENTS

This Agreement shall be binding upon the Employee, the Employee’s heirs and the
Employee’s personal representative or representatives, and upon Live Nation and
its respective successors and assigns. Neither this Agreement nor any rights or
obligations hereunder may be assigned by either party, other than, in the case
of the Employee, by will or by the laws of descent and distribution, and, in the
case of Live Nation, in connection with the sale of all or substantially all of
the assets or capital stock of Live Nation or any other transaction resulting in
a change of control of Live Nation.

 

10. GOVERNING LAW; VENUE

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California without giving effect to any choice of
law or conflict provisions or rule (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California, and the Employee hereby
expressly consents to the personal jurisdiction of the state and federal courts
located in Los Angeles, California for any lawsuit arising from or relating to
this Agreement.

 

11. DEFINITION OF LIVE NATION

As used in this Agreement, the term “Live Nation” shall include Live Nation
Worldwide, Inc. and any of its past, present and future divisions, operating
companies, parent entities, subsidiaries and affiliates.

 

12. LITIGATION AND REGULATORY COOPERATION

During and after the Employee’s employment, the Employee shall reasonably
cooperate with Live Nation in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of Live Nation which relate to events or occurrences that transpired
while the Employee was employed by Live Nation; provided, however, that such
cooperation shall not materially and adversely affect the Employee or expose the
Employee to an increased probability of civil or criminal litigation. The
Employee’s cooperation in connection with such claims or actions shall include,
without limitation, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of Live Nation at mutually
convenient times. During and after the Employee’s employment, the Employee also
shall cooperate fully with Live Nation in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Employee was employed by Live Nation. Live Nation will pay the Employee on
an hourly basis (to be derived from the Employee’s base salary) for requested
litigation and regulatory cooperation that occurs after the Employee’s
termination of employment, and reimburse the Employee for all costs and expenses

 

8



--------------------------------------------------------------------------------

incurred in connection with the Employee’s performance under this paragraph,
including, without limitation, reasonable attorneys’ fees and costs.

 

13. ARBITRATION

The Parties agree that any dispute, controversy or claim, whether based on
contract, tort, statute, discrimination, retaliation or otherwise, relating to,
arising from or connected in any manner to this Agreement, or to the alleged
breach of this Agreement, or arising out of or relating to Employee’s employment
or termination of employment, shall, upon timely written request of either party
be submitted to and resolved by binding arbitration. The arbitration shall be
conducted in Los Angeles, California. The arbitration shall proceed in
accordance with the rules for resolution of employment disputes of JAMS in
effect at the time the claim or dispute arose, unless other rules are agreed
upon by the Parties. Unless otherwise agreed to by the Parties in writing, the
arbitration shall be conducted by one arbitrator who is a member of JAMS and who
is selected pursuant to the methods set out in the rules for resolution of
employment disputes of JAMS. Any claims received after the applicable/relevant
statute of limitations period has passed shall be deemed null and void. The
award of the arbitrator shall be a reasoned award with findings of fact and
conclusions of law. Either party may bring an action in any court of competent
jurisdiction to compel arbitration under this Agreement, to enforce an
arbitration award and to vacate an arbitration award. However, in actions
seeking to vacate an award, the standard of review to be applied by said court
to the arbitrator’s findings of fact and conclusions of law will be the same as
that applied by an appellate court reviewing a decision of a trial court sitting
without a jury. Live Nation will pay the actual costs of arbitration excluding
attorneys’ fees to the extent required by law. Each party will pay its own
attorneys’ fees and other costs incurred by their respective attorneys.

 

14. REPRESENTATIONS AND WARRANTIES OF THE EMPLOYEE

Each party represents and warrants to the other party that such party is under
no contractual or other restriction which is inconsistent with the execution of
this Agreement, the performance of the Employee’s duties hereunder or the other
rights of Live Nation hereunder.

The Employee represents and warrants to Live Nation that the Employee is under
no physical or mental disability that would hinder the performance of the
Employee’s duties under this Agreement.

The Employee represents and warrants that the Employee’s execution of this
Agreement and performance of Services under this Agreement will not violate any
obligations the Employee may have to any other employer, person or entity,
including any obligations to keep in confidence proprietary information,
knowledge, or data acquired by the Employee in confidence or in trust prior to
becoming an employee of Live Nation. The Employee further represents and
warrants and covenants that the Employee will not disclose to Live Nation, or
use in connection with the Employee’s activities as an employee of Live Nation,
or induce Live Nation to use, any proprietary or confidential information or
trade secrets of the Employee or any third party at any time, including but not
limited to any proprietary or confidential information or trade secrets of any
former employer.

 

15. MISCELLANEOUS

 

9



--------------------------------------------------------------------------------

This Agreement contains the entire agreement of the Parties relating to the
subject matter hereof. This Agreement supersedes any prior written or oral
agreements or understandings between the Parties relating to the subject matter
hereof, including but not limited to any prior employment agreement between the
Parties. No modification or amendment of this Agreement shall be valid unless in
writing and signed by the Employee and Live Nation. The failure of a party to
require performance of any provision of this Agreement shall in no manner affect
the right of such party at a later time to enforce any provision of this
Agreement. A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application thereof to any person or circumstance, shall, for any reason and to
any extent, be held invalid or unenforceable, such invalidity and
unenforceability shall not affect the remaining provisions hereof or the
application of such provisions to other persons or circumstances, all of which
shall be enforced to the greatest extent permitted by law. The headings in this
Agreement are inserted for convenience of reference only and shall not be a part
of or control or affect the meaning of any provision hereof.

THE EMPLOYEE ACKNOWLEDGES THE EMPLOYEE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT THE EMPLOYEE HAS READ AND UNDERSTANDS
THE AGREEMENT, THAT THE EMPLOYEE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT
THE EMPLOYEE HAS ENTERED INTO IT FREELY BASED ON THE EMPLOYEE’S OWN JUDGMENT AND
NOT ON ANY REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT.

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first written above.

 

      EMPLOYEE   Date:  

12/13/2007

   

/s/ Nathan Hubbard

        Nathan Hubbard         LIVE NATION WORLDWIDE, INC.   Date:  

 

    By:  

/s/ Michael Rapino

        Name:  

 

        Title:  

 

 

 

10